                          United States District Court
                        Western District of North Carolina
                               Asheville Division

     Cain Hamilton Strickland,        )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:20-cv-00151-MR
                                      )             1:15-cr-00085-MR-WCM
                 vs.                  )
                                      )
                USA,                  )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 10, 2020 Order.

                                               August 10, 2020




         Case 1:20-cv-00151-MR Document 5 Filed 08/10/20 Page 1 of 1
